Exhibit 10.6

AMENDED AND RESTATED

SEVERANCE BENEFIT AGREEMENT

This Severance Benefit Agreement (the “Agreement”) is made as of March 1, 2013
between Leggett & Platt, Incorporated, No. 1 Leggett Road, Carthage, Missouri
64836 (the “Company”) and Karl G. Glassman (the “Executive”), residing at
                                                      Missouri 64836.

RECITALS

The Executive functions as President and Chief Operating Officer of the Company
on the date hereof and is one of the key employees of the Company.

The Company considers the maintenance of sound and vital management essential to
protecting and enhancing the best interests of the Company and its shareholders.
In this connection, the Company recognizes that in today’s business environment
the possibility of a change in control of the Company may exist in the future.
The Company further recognizes that such possibility, and the uncertainty which
it may raise among key executives, could result in the departure or distraction
of key executives to the detriment of the Company and its shareholders.
Accordingly, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken (i) to further induce the Executive to
remain with the Company and (ii) to reinforce and encourage the continued
attention and dedication of the Executive to his assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company. This Agreement supersedes the
Severance Benefit Agreement between the Company and the Executive dated May 7,
2009.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
considerations, the receipt of which are hereby acknowledged, the Company and
the Executive agree as follows:

1. Change in Control; Employment Agreement

1.1 Change in Control. The Company shall be required to provide certain benefits
to the Executive to the extent required under the terms of this Agreement
following each and every “Change in Control” of the Company.

A “Change in Control” of the Company shall be deemed to have occurred if:

 

  (a) There is any change in control as contemplated by (i) Item 6(e) of
Schedule 14A, Regulation 14A, promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or (ii) Item 5.01 of Form 8-K promulgated
by the Securities and Exchange Commission under the Exchange Act; or

 

  (b)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the



--------------------------------------------------------------------------------

  Exchange Act), directly or indirectly, of 40% or more of the combined voting
power of the Company’s then outstanding voting securities; or

 

  (c) Those persons serving as directors of the Company on the date of this
Agreement (the “Original Directors”) and/or their Successors do not constitute a
majority of the whole Board of Directors of the Company (the term “Successors”
shall mean those directors whose election or nomination for election by the
Company’s shareholders has been approved by the vote of at least two-thirds of
the Original Directors and previously qualified Successors serving as directors
of the Company at the time of such election or nomination for election); or

 

  (d) The Company shall be a party to a merger or consolidation with another
corporation and as a result of such merger or consolidation, less than 65% of
the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the former shareholders of the Company as the
same shall have existed immediately prior to such merger or consolidation; or

 

  (e) The Company liquidates, sells, or otherwise transfers all or substantially
all of its assets to a person not controlled by the Company both immediately
prior to and immediately after such sale.

1.2 Employment Agreement. Any benefits provided to the Executive under this
Agreement will, unless specifically stated otherwise in this Agreement, be in
addition to and not in lieu of any benefits that may be provided the Executive
under his Employment Agreement with the Company dated March 1, 2013 (this
agreement, as amended, restated or superseded, is called the “Employment
Agreement”).

This Agreement shall continue for the term provided in Section 7.7 and shall not
be affected by any termination of the Employment Agreement.

2. Termination of Employment Following a Change in Control

2.1 General. During the 30 month period immediately following each and every
Change in Control (the “Protected Period”), the Executive and the Company shall
comply with all provisions of this Section 2 regarding termination of the
Executive’s employment. This Agreement shall have no application to any
termination of the Executive’s employment outside the Protected Period.

2.2 Termination for Total Disability. The Company may terminate the Executive’s
employment during the Protected Period due to the Executive’s Total Disability.
“Total Disability” means the Executive’s inability to perform substantially all
of his material duties with the Company for a continuous period of six or more
months due to illness or injury. During any period prior to his termination of
employment that the Executive is unable to substantially perform his duties with
the Company as a result of illness or injury, the Company shall continue to pay
the Executive his full base salary at the rate then in effect and any bonuses
earned by the Executive under Company bonus plans until such time as the
Executive’s employment is

 

2



--------------------------------------------------------------------------------

terminated by the Company for Total Disability. In no event, however, shall such
period of continued pay and bonus exceed 29 consecutive months. Following
termination of employment under this Section 2.2, the Executive’s benefits shall
be determined in accordance with the Company’s long term disability program as
in effect on the date hereof, or any successor program then in effect.

2.3 Termination by Company for “Cause”. If the Employment Agreement is not in
force, the Company may terminate the Executive’s employment during the Protected
Period for Cause as defined in this Agreement. If the Employment Agreement is in
force, the Company may terminate the Executive’s employment for “Cause” (as
defined in the Employment Agreement) only in accordance with the terms of the
Employment Agreement.

Termination for “Cause” under this Agreement, as distinguished from the
Employment Agreement, shall be limited to the following:

 

  (a) The Executive’s conviction of any crime involving money or other property
of the Company or any of its affiliates (including entering any plea bargain
admitting criminal guilt), or a conviction of any other crime (whether or not
involving the Company or any of its affiliates) that constitutes a felony in the
jurisdiction involved; or

 

  (b) The Executive’s willful breach of the Company’s Code of Business Conduct
(or any successor policy) which causes significant injury to the Company; or

 

  (c) The Executive’s willful breach of the Company’s Financial Code of Ethics
(or any successor policy) which causes significant injury to the Company; or

 

  (d) The Executive’s willful act or omission involving fraud, misappropriation,
or dishonesty that (i) causes significant injury to the Company or (ii) results
in a material personal enrichment to the Executive at the expense of the
Company; or

 

  (e) The Executive’s willful violation of specific written directions of the
Board provided that such directions are consistent with this Agreement and the
Executive’s duties and do not constitute Company Action as defined in
Section 2.4, and provided that such violation continues following the
Executive’s receipt of written notice by the Board specifying the specific acts
or omissions alleged to constitute such violation and such violation continues
after affording the Executive reasonable opportunity to remedy such failure
after receipt of such notice; or

 

  (f) The Executive’s continued, repeated, willful failure to substantially
perform his duties; provided, however, that no discharge shall be deemed for
Cause under this subsection (f) unless the Executive first receives written
notice from the Board advising the Executive of specific acts or omissions
alleged to constitute a failure to perform his duties, and such failure
continues after the Executive has had a reasonable opportunity to correct the
acts or omissions so complained of.

 

3



--------------------------------------------------------------------------------

No act or failure to act on the Executive’s part shall be considered “willful”
unless done, or omitted to be done, by the Executive without reasonable belief
that his action or omission was in the best interest of the Company. Moreover,
the Executive’s employment shall not be terminated for Cause unless and until
there shall have been delivered to the Executive a notice of termination duly
adopted by the affirmative vote of at least a majority of the directors of the
Board at a meeting of the Board (after reasonable notice to the Executive and an
opportunity for the Executive, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive was in
violation of Section 2.3(a), (b), (c), (d),(e) or (f) and specifying the
particulars thereof in detail.

A termination shall not be deemed for Cause if, for example, the termination
results from the Company’s determination that the Executive’s position is
redundant or unnecessary or that the Executive’s performance is unsatisfactory
or if the termination stems from the Executive’s refusal to agree to or accept
any Company Action described in Section 2.4.

2.4 Termination by Executive for Good Reason. The Executive may, whether or not
his Employment Agreement remains in force, terminate his employment during the
Protected Period for “Good Reason” by giving notice of termination to the
Company following (i) any action or omission by the Company described in this
Section 2.4 or (ii) receipt of notice from the Company of the Company’s
intention to take any such action or engage in any such omission. A termination
of employment under this Section 2.4 shall be deemed a valid and proper
termination of the Employment Agreement if then in force and, to this extent,
the parties agree that the Employment Agreement is hereby amended.

The actions or omissions which may lead to a termination of employment for Good
Reason (herein collectively and severally “Company Actions”) are as follows:

 

  (a) A reduction by the Company in the Executive’s base salary as in effect
immediately prior to the Change in Control; or

 

  (b) A change in the Executive’s reporting responsibilities or offices as in
effect immediately prior to a Change in Control that results in a material
diminution within the Company of authority or responsibility; or

 

  (c) The assignment to the Executive of any duties or responsibilities that, in
any material aspect, are inconsistent with the Executive’s duties and
responsibilities with the Company immediately prior to the Change in Control; or

 

  (d) A material reduction in target annual incentive opportunity as in effect
immediately prior to the Change in Control, expressed as a percentage of base
salary; or

 

  (e)

A requirement by the Company that the Executive be based or perform his duties
more than 50 miles from the Company’s Corporate Office location immediately
prior to the Change in Control, except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel

 

4



--------------------------------------------------------------------------------

obligations immediately prior to the Change in Control or, if the Executive
consents in writing to any relocation, the failure by the Company to pay (or
reimburse the Executive for) all reasonable expenses incurred by him relating to
a change of his principal residence in connection with such relocation; or

 

  (f) A material reduction in annual target value of long-term incentive awards
as in effect immediately prior to the Change in Control (with the value
determined in accordance with generally accepted accounting standards); or

 

  (g) A failure by the Company to obtain the assumption agreement to perform
this Agreement by any successor as contemplated by Section 6 of this Agreement;
or

 

  (h) Any purported termination of the Executive’s employment by the Company for
Total Disability or for Cause that is not carried out (i) pursuant to a notice
of termination which satisfies the requirements of Section 2.5 and (ii) in
accordance with Section 2.3, if applicable; and for purposes of this Agreement,
no such purported termination shall be effective.

2.5 Notice of Termination and Opportunity to Cure. Any purported termination by
the Company of the Executive’s employment under Section 2.2 (Total Disability)
or 2.3 (for Cause) or by the Executive under Section 2.4 (for Good Reason) shall
be communicated by notice of termination to the other party. A notice of
termination shall mean a notice which includes the specific termination Section
in this Agreement relied upon and shall set forth, in reasonable detail, the
facts and circumstances claimed to provide a basis for termination of employment
under the Section so indicated. Notice of termination for Good Reason under
Section 2.4 shall be made by the Executive no later than 90 days from the date
such Good Reason first arises. If, within 30 days of receipt of such notice, the
Company takes such appropriate actions as are necessary to correct, reverse or
cure these facts and circumstances that the Executive identifies as causing Good
Reason, then no Good Reason shall have occurred.

2.6 Date of Termination. The date the Executive’s employment is terminated under
Section 2 of this Agreement is called the “Date of Termination”. In cases of
Total Disability, the Date of Termination shall be 30 days after notice of
termination is given (provided that the Executive shall not have returned to the
performance of his duties on a full-time basis during such prior 30 day period).
If the Executive’s employment is terminated for Cause, the Date of Termination
shall be the date specified in the notice of termination. If the Executive’s
employment is terminated for Good Reason, the Date of Termination shall be the
date set out in the notice of termination, which shall not be later than 60 days
following the date of the notice of termination, provided that the Company fails
to correct, reverse or cure the facts giving rise to such Good Reason, as
provided in Section 2.5.

Any dispute by a party hereto regarding a notice of termination delivered to
such party must be conveyed to the other party within 30 days after the notice
of termination is given. If the particulars of the dispute are not conveyed
within the 30 day period, then the disputing party’s claims regarding the
termination shall be forever deemed waived.

 

5



--------------------------------------------------------------------------------

2.7 Prior Notice Required of Company Actions. During the Protected Period, the
Company shall not terminate the Executive’s employment (except for Total
Disability or for Cause or pursuant to the Employment Agreement) or take any
Company Action as defined in Section 2.4 without first giving the Executive at
least three months’ prior notice of termination or the planned Company Action,
as the case may be.

3. Benefits upon Termination of Employment

3.1 General. If, during the Protected Period following each Change in Control,
the Executive’s employment is terminated either (i) by the Company (other than
for Total Disability or Cause under this Agreement and other than for “Total
Disability” or “Cause” under the terms of the Employment Agreement) or (ii) by
the Executive for Good Reason, then the Executive shall be entitled to the
benefits provided in this Section 3 (collectively and severally “Termination
Benefits”) in lieu of receiving the compensation and benefits provided for in
Section 8.2 of the Employment Agreement.

3.2 Base Salary Through Date of Termination. The Company shall pay the Executive
his full base salary through the Date of Termination under the Company’s regular
payroll procedures and at the rate in effect at the time notice of termination
is given. The Company shall give the Executive credit for any vacation earned
but not taken and pay such amount at the time that any earned but not yet paid
bonus is paid under Section 3.3.

3.3 Pro-Rata Bonus for Year of Termination. The Company shall pay the Executive
a pro rata bonus for the year in which his employment terminates. The pro rata
bonus shall be equal to “A” divided by “B” with the quotient multiplied by “C”
where:

 

  (a) “A” equals the number of days the Executive is employed by the Company in
the year in which the termination of employment occurs (the “Termination Year”);

 

  (b) “B” equals 365; and

 

  (c) “C” equals the maximum bonus the Executive would have been eligible for in
the Termination Year under Section 4.2 of his Employment Agreement or under the
Company’s Key Officers Incentive Plan (or successor plans), whichever may be
applicable.

Such amount shall be paid when bonuses are required to be paid under the
Company’s Key Officer Incentive Plan (or successor plan) but not before 6 months
after the Executive’s termination of employment if and to the extent required to
avoid a tax under Section 409A of the Internal Revenue Code of 1986 (the
“Code”).

3.4 Monthly Severance Payments. The Company shall pay the Executive:

 

  (a) aggregate severance payments equal to 2.5 times his annual base salary in
effect on the date of written notice of termination, plus

 

6



--------------------------------------------------------------------------------

  (b) additional aggregate severance payments equal to 2.5 times the Executive’s
target bonus amount (which is expressed as a percentage of his annual base
salary and is currently 90%) under the Key Officers Incentive Plan (or successor
plans) in effect at the time of the Change in Control.

The severance payments in subsection (a) and subsection (b) shall each be made
in 30 equal, consecutive monthly installments.

3.5 Welfare Plans and Fringe Benefits.

(a) For purposes of this Section 3.5, welfare plans and fringe benefit programs
include health, disability, life, salary continuance prior to disability,
automobile usage, and any other fringe benefit or welfare plan arrangement in
which the Executive was entitled to participate immediately prior to the Date of
Termination.

(b) The Company shall maintain in full force, for the continued benefit of the
Executive for 30 months after the Date of Termination, at the same cost to the
Executive as is charged to similarly situated active employees, all welfare
plans and fringe benefit programs (including health plan, disability insurance,
and life insurance, including any applicable spouse and eligible dependent
coverage) that the Company is able to provide under the terms of its plans,
programs, and applicable policies and that may be provided to the Executive as a
former employee on a tax-free basis under the Code and without the Company
incurring a tax under Code Section 4980D; provided, however, that the Company
may require the Executive to elect coverage pursuant to COBRA as condition to
continuing medical plan coverage, if and to the extent the Executive is eligible
for COBRA.

(c) To the extent that any welfare plan or fringe benefit program cannot be
maintained under Section 3.5(b) above on a tax-free basis to the Executive under
the applicable provisions of the Code, such benefits that the Company is able to
provide under the terms of its plans, programs, and applicable policies and
without the Company incurring a tax under Code Section 4980D shall be continued,
at the same cost to the Executive as is charged to similarly situated active
employees, for the period, if any, that is recognized under Code Section 409A as
not resulting in a deferral of compensation, but in no event beyond 30 months.

(d) To the extent any welfare plan or fringe benefit program cannot be provided
for 30 months from the Date of Termination under Sections 3.5(b) and (c) above,
the Executive shall be entitled to monthly cash payments that equal the
Company’s cost of coverage in the case of welfare plans and in the case of
fringe benefit programs that require payment of a premium, and in other cases
the value of benefits that would have been provided during such period. At the
close of the 30 month period, any assignable insurance policy owned by the
Company and relating solely to the Executive shall be assigned to the Executive.

3.6 Retirement Plans.

(a) The Company shall pay the Executive an “Additional Retirement Benefit” equal
to the additional benefit the Executive would have been entitled to under the
Company’s

 

7



--------------------------------------------------------------------------------

Retirement Plans in effect immediately prior to a Change in Control had the
Executive accumulated 30 additional months of continuous service (following the
Date of Termination) under such Retirement Plans both for purposes of
determining eligibility for benefits and for purposes of calculating the
Additional Retirement Benefit. If any Retirement Plan requires contributions by
participants, the Additional Retirement Benefit shall be reduced to reflect the
absence of contributions by the Executive and any matching contribution that
would be contingent upon the Executive’s contributions shall be calculated as if
the Executive made the maximum contribution allowable under the terms of such
Retirement Plan. Where the Executive’s contribution for a given Retirement Plan
is calculated by reference to salary and/or bonus, the Additional Retirement
Benefit shall be calculated by reference to the Executive’s annual salary in
effect on the date of the Executive’s notice of termination and the bonus payout
percentage achieved for the year of service preceding the Executive’s notice of
termination, without adjustment for any future year increases that may have
occurred absent the termination.

(b) For purposes of this Section 3.6, “Retirement Plans” are (i) any savings or
retirement plan sponsored by the Company that is intended to be tax-qualified
under Internal Revenue Code section 401(a), and any arrangements that make up
benefits that are not provided under such tax-qualified plans because of
compensation or benefit limits under the terms of such plans or the Internal
Revenue Code, (ii) the Executive Stock Unit Program, and (iii) any deferred
compensation program in which the Executive participates that is adopted after
the effective date of this agreement that is intended to provide for retirement
savings. For any Retirement Plan that is a defined benefit pension plan, the
Additional Retirement Benefit shall be determined using the same interest rate
and mortality factor that apply for determining actuarial equivalence in the
applicable plans.

3.7 Termination Which Does Not Require Payment of Termination Benefits. No
Termination Benefits shall be provided by the Company to the Executive under
this Section 3 if the Executive’s employment is terminated:

 

  (a) By his death; or

 

  (b) By the Executive other than for Good Reason; or

 

  (c) By the Company for Total Disability or for Cause under this Agreement or
for “Total Disability” or “Cause” under the terms of the Employment Agreement.

3.8 Modified Cutback. If the Executive is entitled to Termination Benefits under
this Agreement and other payments and/or benefits in connection with a change of
ownership or effective control of the Company covered by §280G of the Code, as
amended (collectively the “Company Payments”), and if such Company Payments
would otherwise equal or exceed 300% of the Executive’s base amount as defined
in §280G(b)(3) of the Code (the “Threshold Amount”), then the amount of the
Company Payments will be reduced to an amount that is less than such Threshold
Amount, but only if and to the extent such reduction will also result in, after
taking into account all taxes, including any income taxes (together with any
interest or penalties thereon, the “Additional Income Tax”) and any excise tax
pursuant to Code §4999, a greater after-tax benefit to the Executive than the
after-tax benefit to the Executive of the Company

 

8



--------------------------------------------------------------------------------

Payments computed without regard to any such reduction. If Company Payments must
be reduced, the order of reduction shall be in accordance with Code Section 409A
and unless otherwise required to satisfy Code Section 409A, (a) the amount of
severance payable to the Executive under Section 3.4 of this Agreement shall be
subject to reduction first, followed by payments under Section 3.5 of this
Agreement, followed by cash payments under Section 3.6 of this Agreement,
followed by any other cash payments that are not attributable to accelerated
vesting or payment of Company stock, stock units or stock options, followed by
payments under this Agreement that are not subject to Section 409A, followed by
payments that are attributable to accelerated vesting or payment of Company
stock, stock units or stock options, and (b) subject to the order of reductions
specified in Subsection (a), the payments that would otherwise be made latest in
time shall be reduced first and payments that would be otherwise be made at the
same time shall be reduced pro rata.

To the extent requested by the Executive, the Company shall cooperate with the
Executive in valuing services provided by the Executive (including, without
limitation, the Executive refraining from performing services pursuant to a
covenant not compete) before, on or after a change in ownership or control of
the Company (within the meaning of §280G of the Code), such that payments in
respect of such services may be considered reasonable compensation and/or exempt
from the definition of “parachute payment” within §280G of the Code.

4. No Obligation to Mitigate

The Termination Benefits provided under Section 3 shall not be treated as
damages, but rather shall be treated as severance compensation to which the
Executive is entitled. The Executive shall not be required to mitigate the
amount of any Termination Benefit provided under Section 3 by seeking other
employment or otherwise; provided, however, any health welfare and fringe
benefits that the Executive may receive from full time employment by a third
person shall be applied against and reduce any such benefits thereafter to be
made available to the Executive under Section 3.5.

5. Timing of Payments

The taxable payments and taxable benefits in Sections 3.4 and 3.5 shall commence
6 months after the Executive’s termination of employment, at which date he shall
receive in a lump sum of installments and benefits which accrued from the date
of his termination of employment through the date of such lump sum payment.
Additional Retirement Benefits under Section 3.6 shall be paid in a lump sum 6
months after the Executive’s termination of employment; provided, however, that
in the case of a Retirement Plan that is not a tax-qualified plan, payment shall
be made at such later date or event that is specified in such plan if the
payment time or event is one described in Code Section 409A(a)(2)(A). Any
coverage and benefits pursuant to Section 3.5 that are not taxable to the
Executive shall commence within 60 days following the date of termination and
the coverage or benefits shall be retroactive to the date of termination of
employment.

 

9



--------------------------------------------------------------------------------

6. Successor; Binding Agreement

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. The assumption
shall be by agreement in form and substance satisfactory to the Executive.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall entitle the Executive to terminate his employment for
Good Reason as provided in Section 2.4(h). As used in the Agreement “Company”
means the Company as previously defined and any successor to its business and/or
assets which executes and delivers the agreement provided for in this Section 6
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees, but the Executive may not
assign this Agreement. If the Executive should die while any amount would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to his devisee, legatee or other designee or, if there be no such
designee, to his estate.

7. Miscellaneous

7.1 Notice. All notices, elections, waivers and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth on the first page of this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

7.2 No Waiver. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing, signed by the Executive and an officer of the Company. No waiver by
either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

7.3 Enforceability. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

7.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Missouri.

 

10



--------------------------------------------------------------------------------

7.5 Disputes. Any dispute or controversy arising under or in connection with
this Agreement shall be settled by arbitration in accordance with the Commercial
Arbitration Rules procedures of the American Arbitration Association. If, at any
time after 90 days from the date of the Executive’s termination of employment,
the Executive and the Company have not resolved any dispute or controversy
arising under or in connection with this Agreement, either the Executive or the
Company may notify the other of an intent to seek arbitration. Arbitration shall
occur before a single arbitrator in the State of Missouri; provided, however,
that if the parties cannot agree on the selection of such arbitrator within 30
days after the matter is referred to arbitration, each party shall select one
arbitrator and those arbitrators shall jointly designate a third arbitrator to
comprise a panel of three arbitrators. The decision of the arbitrator shall be
rendered in writing, shall be final, and may be entered as a judgment in any
court in the State of Missouri. Company and the Executive each irrevocably
consent to the jurisdiction of the federal and state courts located in the State
of Missouri for this purpose. The Company shall pay, within 30 days of receipt
of the arbitrator’s decision, all costs and expenses in connection with any
arbitration under this Section 7.5, including without limitation all reasonable
legal fees incurred by Executive in connection with such arbitration; provided,
however, the Company shall not be obligated to pay unless the Executive prevails
on the majority of the dollar amount at issue in the dispute.

7.6 Sections; Captions. All references in this Agreement to Sections refer to
the applicable Sections of this Agreement. References in this Agreement to a
given Section (e.g., Section 3) shall, unless the context requires otherwise,
refer to all parts of such Section.

The captions have been placed in this Agreement for ease of reference only. They
shall not be used in the interpretation of this Agreement.

7.7 Term of Agreement. This Agreement shall continue in force so long as the
Executive remains employed by the Company or any successor and shall apply to
any Change in Control that occurs while the Executive remains so employed,
except as so modified by the parties from time to time, including modifications
to take into account changes in law.

7.8 Limited Right of Offset. Effective upon a Change in Control, the Company
waives, and will not assert, any right to set off the amount of any claims,
liabilities, damages or losses the Company may have against the Executive under
this Agreement or otherwise if (i) the Executive’s employment is terminated by
the Company without Cause, or (ii) the Executive terminates his employment for
“Good Reason”.

7.9. Release. Notwithstanding any other provision of this Agreement, the
Executive shall receive payments and benefits under this Agreement only if the
Executive timely executes, returns to the Company, and does not revoke a release
and covenant not to sue agreement, in a form reasonably acceptable to the
Executive and the Company’s legal counsel. The Company shall provide such
agreement to the Executive in sufficient time so that if the Executive executes
and returns the agreement to the Company within the time period permitted by the
Company, the revocation period provided in the agreement will expire before the
payments and benefits under this Agreement are required to commence pursuant to
Section 5.

 

11



--------------------------------------------------------------------------------

7.10 Successive Changes in Control. A separate Change in Control shall be deemed
to have occurred with each occurrence of any event described at subsections
(a) through (e) of Section 1.1. This Agreement pertains to each and every Change
in Control, including successive Changes in Control involving the same
controlling person(s).

7.11 Interpretation of Agreement and Application of Code Section 409A. This
Agreement is intended to conform to the requirements of Code Section 409A and
shall be interpreted accordingly. For such purposes, any stream of payments due
under this Agreement shall be treated as a series of separate payments. The
Executive shall be deemed to have terminated employment for purposes of this
Agreement only if he has incurred a termination of employment that constitutes a
“separation for service” within the meaning of Code Section 409A.

7.12 Withholding. The Company may withhold all federal, state, and local income
and employment taxes as required under applicable laws and regulations.

IN WITNESS WHEREOF, this Agreement has been signed as of the day and year first
above written.

 

EXECUTIVE:     LEGGETT & PLATT, INCORPORATED /s/ KARL G. GLASSMAN     By:    /s/
RICHARD T. FISHER Karl G. Glassman       Richard T. Fisher       Board Chair

 

12